Case 1:21-cv-00012-JPJ-PMS Document 1 Filed 02/24/21 Page 1 of 4 Pageid#: 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                                (Abingdon Division)

CURTIS D. STILTNER,                      :
                                         :
      Plaintiff,                         :
                                         :
v.                                       :        Civil Action No.: _________________
                                         :
BIG LOTS STORES, INC.,                   :
                                         :
      Defendant.                         :

                                NOTICE OF REMOVAL

      Defendant, BIG LOTS SOTRES, INC. (hereinafter “Big Lots”), by and through

counsel, hereby gives notice of removal of the above action from the Circuit Court for

the County of Tazewell (“Circuit Court”) to the United States District Court for the

Western District of Virginia, Abingdon Division, pursuant to 28 U.S.C. §§ 1332(a), 1441,

and 1446. As set forth below, this Court has original diversity jurisdiction over this

action pursuant to Section 28 U.S.C. § 1332. All requirements for removal of this action

are met through the allegations contained in the pleadings filed in the Circuit and this

Notice of Removal.

      In support of this Notice of Removal, Defendant states as follows:

      1.      There is pending in the Circuit Court for the County of Tazewell, Virginia a

Complaint styled Curtis D. Stiltner v. Big Lots Stores, Inc., Case No. CL21-130 (the

“State Court Action”). The Complaint in the State Court Action was filed on or about

January 21, 2021. A copy of the Complaint is attached hereto as Exhibit A.

      2.      Defendant was served with a copy of the Complaint in the State Court

Action on or about February 3, 2021. Defendant filed an Answer to Plaintiff’s Complaint
Case 1:21-cv-00012-JPJ-PMS Document 1 Filed 02/24/21 Page 2 of 4 Pageid#: 2




on February 19, 2021 in the Circuit Court for Tazewell County. A copy of the Answer is

attached hereto as Exhibit B.

      3.     There have been no further proceedings in the State Court Action.

      4.     This Notice of Removal is filed within thirty days upon which Defendant

was first served with a copy of the Complaint and is therefore timely pursuant to 28

U.S.C. § 1446(b).

      5.     The State Court Action is properly removed under 28 U.S.C. § 1441(a)

because the State Court Action is subject to the original jurisdiction of this Court

pursuant to 28 U.S.C. § 1332, as explained below.

      6.     Defendant is informed and believes the plaintiff, Cutis Stiltner, is an

individual residing in and a citizen of the Commonwealth of Virginia.

      7.     Defendant Big Lots Stores, Inc. is incorporated under the laws of the State

of Ohio and has its principal place of business in Columbus, Ohio.

      8.     Plaintiff’s Complaint seeks damages in the amount of $250,000.

      9.     This action is properly removed on grounds of diversity jurisdiction

because (a) complete diversity exists between the Plaintiff and Defendant, and (b) the

amount in controversy herein exceeds the sum or value of $75,000, exclusive of interest

and costs.

      10.    Written notice of the filing of this Notice of Removal will promptly be given

to Plaintiff and the Clerk of the Circuit Court for the County of Tazewell, Virginia, as

required by 28 U.S.C. § 1446(d).

      WHEREFORE, Defendant BIG LOTS STORES, INC. respectfully requests that

this case proceed before this Court as an action properly removed.
Case 1:21-cv-00012-JPJ-PMS Document 1 Filed 02/24/21 Page 3 of 4 Pageid#: 3




                                        BIG LOTS STORES, INC.

                                        _________/s/______________
                                        Brian A. Cafritz, Esq. (VSB #34366)
                                        KALBAUGH PFUND & MESSERSMITH, P.C.
                                        901 Moorefield Park Drive, Suite 200
                                        Richmond, Virginia 23236
                                        (804) 320-6300
                                        (804) 320-6312 (fax)
                                        Brian.Cafritz@kpmlaw.com

                                        Matthew L. Liller, Esq. (VSB #86451)
                                        KALBAUGH PFUND & MESSERSMITH, P.C.
                                        2840 Electric Road, Suite 111
                                        Roanoke, Virginia 24018
                                        (540) 776-3583
                                        (540) 776-1542 (fax)
                                        Matthew.Liller@kpmlaw.com

                                        Counsel for Defendant Big Lots Stores,
                                        Inc.
Case 1:21-cv-00012-JPJ-PMS Document 1 Filed 02/24/21 Page 4 of 4 Pageid#: 4




                          CERTIFICATE OF SERVICE

      I hereby certify that a true and accurate copy of the foregoing “Notice of
Removal” was emailed and mailed, first class, postage prepaid, this 24 th day of
February, 2021 to counsel of record addressed as follows:

      Terrence Shea Cook, Esq.
      T. SHEA COOK, P.C.
      P.O. Box 507
      2411 Second Street
      Richlands, VA 24641
      tsheacook@yahoo.com
      Counsel for Plaintiff


                                           _________/s/______________
                                           Matthew L. Liller, Esq. (VSB #86451)
                                           KALBAUGH PFUND & MESSERSMITH, P.C.
                                           2840 Electric Road, Suite 111
                                           Roanoke, Virginia 24018
                                           (540) 776-3583
                                           (540) 776-1542 (fax)
                                           Matthew.Liller@kpmlaw.com
